DETAILED ACTION
This is responsive to the amendment dated 8/3/22.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claim(s) 1 - 3, 7, 8, 10, 14, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sham (US 5,692,315).
Regarding claim 1,  Sham discloses a steaming device (16)(title) which is capable of being used for shaving, comprising:  a base (12) configured to rest on a counter (see figure 5, the bottom surface extent 98 of base 12 is capable of being placed on a counter or other flat surface during use); and including a reservoir for water (14) and a heating mechanism (90, 92) in thermal proximity to the reservoir to heat the water to ‘progressively’ transform at least some of the water into a stream of steam (title, abstract); a steam outlet (manifold 42 and hood frame 18, collectively) disposed distal to the base  along a longitudinal axis of the device (see annotated figure below) and configured to output the stream of steam; the steam outlet including a  surface having formed thereon orifices (46) from which the stream of steam flows; and a steam delivery conduit (30) comprising a receiving end and a discharge end; the receiving end operably affixed to the base (at 82, see lines in phantom in figure 3 demonstrating connection) and the discharge end operably affixed to the steam outlet (at 44, see figure 3) for delivering the stream of steam from the base to the outlet; wherein the steam outlet is hingedly connected (62) in the steaming device, thereby constraining motion of the outlet relative to a portion of the device to which the outlet is hingedly connected (at 64) to pivotal motion (col. 4, ln. 5-8); the steaming device operable (i.e., capable of being operated) in two modes: a put away mode (fig. 2) in which the steam delivery conduit is contracted towards or inside the base (22 located in 34)(col. 4, ln. 12-13) such that the steam outlet is compacts along the longitudinal axis with the rest of the steaming device and the  surface is at a first angle relative to the surface of the counter when the base is resting thereon; and a steaming mode in which the steam delivery conduit is extending away from the base along the longitudinal axis such that the steam outlet is disposed further away from the base than in the put away mode (cf. figs. 2 and 5), and the  surface is at a second angle (see annotated figure below) which is different from the first angle relative to the surface of the counter, and angled such that the orifices direct the stream of steam toward a person’s face when the base is resting on the counter. Note, when a person’s head is in the hood frame (18), the steam orifices are generally angled ‘toward’ their face and a person would be able to position their chin or lower face above the surface having the steam orifices, depending on the size of their head. Also note that the hood is collapsible (col. 3, ln. 66 - col. 4, ln. 4), and could be placed in the stowed position to facilitate the direction of steam towards a person’s face from under the person’s face. Further, a user is capable of using the device as a facial steamer if desired. Note in figure 5 that the  surface of manifold 42 is parallel to the top surface of hood frame 18 and therefore has the same second angle as the  surface of the manifold. Further note that in the put-away mode, the upper surface of the hood frame 18 has a flat, or zero angle relative to the countertop, fig. 2. Accordingly, since the manifold is relatively fixed to the hood frame, it will assume the same angular configuration as the top surface of the hood frame, and be oriented at a first, different angle than the second angle. 

    PNG
    media_image1.png
    638
    797
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    361
    393
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    443
    311
    media_image3.png
    Greyscale

Regarding claim 2, Sham further discloses that in the steaming mode, the steam outlet is pivotable (col.4, ln. 5-9).
Regarding claim 3, Sham further discloses that in the steaming mode, the outlet is pivotable (col. 4, ln. 5-9) and the  surface is in a diagonal orientation (see annotated figure above) such that the orifices direct the stream of steam partially form in front and partially from under the persons face. Note that depending on how a person orients themselves under the hood (e.g., facing towards the base with a chin positioned above the manifold), the  surface and orifices are fully capable of the claimed function. 
Regarding claim 7, Sham further discloses a movable body element (22) having a wall (24,26) that forms a longitudinal cavity (see annotated figure above) that surrounds a majority of the steam delivery conduit (see fig. 1 and note that in the full extended position, body element walls surround most of 30); the movable body element configured to slide along the longitudinal axis (see fig. 5, that 24 telescopes inside and out of 26 along the longitudinal axis) upwards to the steaming mode (fig. 1) and downwards to the put away mode (see fig. 2, 22 is mostly collapsed in the put away mode and is therefore considered to meet the limitation of ‘downwards to the put away mode’). 
Regarding claim 8, Sham discloses a steaming device (16)(title) which is capable of being used for shaving, comprising: a base (12) configured to rest on a counter (see figure 5, the bottom surface extent 98 of base 12 is capable of being placed on a counter or other flat surface during use); and including a reservoir for water (14) and a heating mechanism (90, 92) in thermal proximity to the reservoir to heat the water to  transform at least some of the water into a stream of steam (title, abstract); a steam outlet (manifold 42 and hood frame 18, collectively) disposed distal to the base  along a longitudinal axis of the device (see annotated figure above) and configured to output the stream of steam; the steam outlet hingedly (62) connected in the steaming device and thereby constraining the motion of the outlet relative to a portion of the steaming device  to which the steam outlet is pivotally connected (at 64) to pivotal motion (col. 4, ln. 5-8); and a steam delivery conduit (30) comprising a receiving end and a discharge end; the receiving end operably affixed to the base (at 82, see lines in phantom in figure 3 demonstrating connection) and the discharge end operably affixed to the steam outlet (at 44, see figure 3) for delivering the stream of steam from the base to the outlet; the steaming device operable (i.e., capable of being operated) in two modes: a put away mode (fig. 2) in which the steam delivery conduit is contracted towards or inside the base (22 located in 34)(col. 4, ln. 12-13) such that the steam outlet is compacts along the longitudinal axis with the rest of the steaming device when the base is resting thereon; and a steaming mode in which the steam delivery conduit is extending away from the base along the longitudinal axis such that the steam outlet is disposed further away from the base than in the put away mode (cf. figs. 2 and 5) and near a person’s face when the base is resting on the counter. 
Regarding claim 10, Sham shows that the steam outlet is adjustably (e.g., from a stowed, zero degree angle) pivotable to a diagonal orientation (see annotated figure above) such that the stream of steam flows partially from in front and partially from under the person’s face. Note that depending on how a person orients themselves under the hood (e.g., facing towards the base with a chin positioned above the manifold), the steam outlet is fully capable of the claimed function.
Regarding claim 14, Sham further discloses a movable body element (22) having a wall (24,26) that forms a longitudinal cavity (see annotated figure above) that surrounds a majority of the steam delivery conduit (see fig. 1 and note that in the full extended position, body element walls surround most of 30); the movable body element configured to slide along the longitudinal axis (see fig. 5, that 24 telescopes inside and out of 26 along the longitudinal axis) upwards to the steaming mode (fig. 1) and downwards to the put away mode (see fig. 2, 22 is mostly collapsed in the put away mode and is therefore considered to meet the limitation of ‘downwards to the put away mode’). 
Regarding claim 15, Sham discloses a steaming device (16)(title) which is capable of being used for shaving, comprising: a base (12) configured to rest on a counter surface (see figure 5, the bottom surface extent 98 of base 12 is capable of being placed on a counter or other flat surface during use); and including steam producing mechanism (reservoir 14, heating elements 90, 92) for producing a stream of steam (title, abstract); a steam outlet (manifold 42 and hood frame 18, collectively) disposed distal to the base  along a longitudinal axis of the device (see annotated figure above) and configured to output the stream of steam; the outlet having at least one orifice (46); the steam outlet hingedly (62) connected in the steaming device and thereby constraining the motion of the outlet relative to a portion of the steaming device  to which the steam outlet is pivotally connected (at 64) to pivotal motion (col. 4, ln. 5-8); and a steam delivery conduit (30) comprising a receiving end and a discharge end; the receiving end operably affixed to the base (at 82, see lines in phantom in figure 3 demonstrating connection) and the discharge end operably affixed to the steam outlet (at 44, see figure 3) for delivering the stream of steam from the base to the outlet; the steaming device operable (i.e., capable of being operated) in two modes, a put away mode (fig. 2) and a steaming mode (fig. 5); in the put away mode (fig. 2), the steam outlet is closer to the base along the longitudinal axis than in the steaming mode when the base is resting on the counter; in the steaming mode the steam outlet is disposed farther from the base than in the put away mode, and orifices thereof are angled relative to the counter (see annotated figure above) to direct the stream of steam toward a person’s face when the base is resting on the counter.  Note, when a person’s head is in the hood frame (18), the steam orifices are generally angled ‘toward’ their face and a person would be able to position their chin or lower face above the surface having the steam orifices, depending on the size of their head. Also note that the hood is collapsible (col. 3, ln. 66 - col. 4, ln. 4), and could be placed in the stowed position to facilitate the direction of steam towards a person’s face from under the person’s face. Further, a user is capable of using the device as a facial steamer if desired.
Regarding claim 17, Sham shows that the steam outlet is adjustably (e.g., from a stowed, zero degree angle) pivotable to a diagonal orientation (see annotated figure above) such that the orifices direct the stream of steam partially form in front and partially from under the persons face. Note that depending on how a person orients themselves under the hood (e.g., facing towards the base with a chin positioned above the manifold), the  surface and orifices are fully capable of the claimed function.
Claim Rejections - 35 USC § 103
Claims 6, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sham, as applied to claims 1 and 15, in view of Walker (US 5,098,414).
Regarding claims 6 and 19,  Sham shows all of the instant invention as discussed above, but does not show a steam control mechanism/valve operably connected to the steam delivery conduit in operable to control flow the steam and adjust the output through the outlet. Attention is turned to Walker, which teaches a similar steamer having a control mechanism/valve (82, 100, 102, 104) operably coupled to the conduit and adapted to control and adjust the flow of steam (abstract). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a valve/control mechanism in the device of Sham so that a user can vary the steam flow. 
Regarding claim 20, Sham further discloses a movable body element (22) having a wall (24,26) that forms a longitudinal cavity (see annotated figure above) that surrounds a majority of the steam delivery conduit (see fig. 1 and note that in the full extended position, body element walls surround most of 30); the movable body element configured to slide along the longitudinal axis (see fig. 5, that 24 telescopes inside and out of 26 along the longitudinal axis) upwards to the steaming mode (fig. 1) and downwards to the put away mode (see fig. 2, 22 is mostly collapsed in the put away mode and is therefore considered to meet the limitation of ‘downwards to the put away mode’). 
Allowable Subject Matter
Claims 4, 5, 11, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments have been fully considered, but they are not persuasive. 
Applicant argues that the hood cover 20 of Sham would interfere with the person’s head and thus the steam orifices do not direct steam towards the person’s face from under their face. However, Sham discloses that the hood cover is collapsible (col. 3, ln. 66 - col. 4, ln. 4). Accordingly, a user would be fully capable of folding the hood back, placing their head within the frame 18, and directing steam towards their face from under their face. It should be noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114(II).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754